DETAILED ACTION
This office action is in response to the amendment filed on 6/15/2021.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 7, 12 and 13 are objected to because of the following informalities:  
In regards to claim 1, line 10, it appears that “to create a higher voltage than input from the electronic converter” should be “to create a higher output voltage than input from an electronic converter”.  
In regards to claim 1, line 11, it appears that “the Cockroft-Walton type” should be “a Cockroft-Walton type”.  

In regards to claim 1, line 14, it appears that “the first winding” should be “a first winding”.  
In regards to claim 1, line 15, it appears that “the capacitive impedance” should be “a capacitive impedance”.  
In regards to claim 6, line 3, it appears that “the AC current” should be “an AC current”.  
In regards to claim 7, line 2, it appears that “the pulsed DC current” should be “a pulsed DC current”.  
In regards to claim 12, line 2, it appears that “the secondary winding and the centered tap” should be “a secondary winding and a centered tap”.  
In regards to claim 12, line 3, it appears that “the centered tap a pulsed DC current is multiplied by a capacitive voltage multiplier” should be “the centered tap, a pulsed DC current is multiplied by the capacitive voltage multiplier”.  
In regards to claim 13, line 2, it appears that “the input voltage” should be “an input voltage”.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1, 2, 5-8 and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
1 recites the limitation "its load" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "according to claim 4" in line 1.  It is unclear to which claim, claim 8 is dependent upon.  The Examiner will interpret the claim to be dependent upon claim 7 for the purposes of Examination.
	Claims 2, 5-7 and 11-15 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 15 depend upon claim 1 which recites the limitation “a DC or AC power supply”.  Claims 14 and 15 fail to include the limitation a DC…power supply, when interpreted as such.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai (WO2013051276) in view of Mous (US6191961).
Regarding Claim 1 (as best understood), Nagai discloses a weed inactivation device (fig. 1 and 2), comprising: at least two electrodes (53,63/69); a DC or AC power supply (43); a high frequency transformer (11) that is configured to receive an output to create a higher voltage than input from the electronic converter (¶17); a capacitive voltage multiplier (13) of the Cockroft-Walton type configured for multiplying the output voltage from the high frequency transformer to provide different voltage levels depending on its load (each capacitor load provides additional, thus different voltage levels); and ;  wherein at least one of the electrodes is configured to be directed to a weed (¶1 and 24).
	Nagai does not disclose an AC power supply, an inverter that is fed by the power supply and is configured to generate a high frequency square-wave and an inductor connected to the first winding of the high frequency transformer to provide an impedance matching with the capacitive impedance of the capacitive voltage multiplier.
	Mous discloses an inverter (S1-S4) that is fed by a power supply (supply of +/- V) and is configured to generate a high frequency square-wave (via pulsing S1-S4) and an inductor (10) connected to a first winding of a high frequency transformer (3) to provide an impedance matching with the capacitive impedance of the capacitive voltage multiplier (col. 1, lines 28-32).

	Regarding Claim 2, Nagai does not disclose an inductive and/or capacitive harmonic filter connected between the inductor and the high frequency transformer.
	Mous discloses a capacitive harmonic filter (11) connected between the inductor and the high frequency transformer (col. 5, lines 24-34).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a capacitor as disclosed in Mous to provide desired resonant filtering to maximize power transfer.
	Regarding claim 14, Nagai teaches an electronic converter configured for receiving an input from the AC power supply and producing a pulsed DC voltage.  (The Examiner notes that claim 1 was interpreted to include the alternative limitation “a DC power supplied” and since the alternative limitation “an AC power supply” was not interpreted by the Examiner, the limitations of claims 14 and 15 are taught within the claim of which they are dependent.)
	Regarding claim 15, Nagai teaches the AC power supply is a three-phasic power supply and the inverter is a full-wave inverter. (The Examiner notes that claim 1 was interpreted to include the alternative limitation “a DC power supplied” and since the Examiner did not interpret claim 1 under the alternative limitation “an AC power supply”, claims 14 and 15 do not further limit claim 1 and therefore are rejected within the alternative interpretation of claim 1 of which they are dependent.)

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view Mous further in view of Victor et al. (8614901, hereinafter Victor).
	Regarding Claim 5, Nagai does not disclose the inverter has switching that is set to be resonant or quasi-resonant.
	Victor discloses he inverter has switching that is set to be resonant or quasi-resonant (col. 1, lines 49-50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a resonant inverter as disclosed in Victor to enable optimum operating efficiency and minimal switching losses.

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Mous further in view of Nilsson (4422015).
Regarding Claim 6,  Nagai does not disclose the power supply comprises an AC current supply having a frequency in the range of 30 Hz to 90 Hz, and further comprising a full-wave rectifier that is configured to rectify the AC current, creating pulsed DC current that is double a frequency of the AC current.  
	Nilsson discloses (fig. 1 and 2) a power supply comprises an AC current supply (26)having a frequency in the range of 30 Hz to 90 Hz (col. 1, lines 33), and further comprising a full-wave rectifier that is configured to rectify the AC current (10) , creating pulsed DC current that is double a frequency of the AC current (for each half AC cycle).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include rectifying an AC source as disclosed in Nilsson to allow for the utilization on a readily available AC circuit.
	Regarding Claim 7, Nagai does not disclose a capacitor that is configured to damp the pulsed DC current, the capacitor being switched parallel to an output of the full-wave rectifier.  
	Nilsson discloses (fig. 1 and 2) a capacitor (36/38) that is configured to damp the pulsed DC current, the capacitor being switched parallel to an output of the full-wave rectifier (switched via 42/44).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a capacitor as disclosed in Nilsson to improve the current supplied within the circuit by filtering the rectified current.
	Regarding Claim 8, Nagai does not disclose the inverter is a half-bridge inverter that is configured to switch the pulsed DC current to create a rectangular AC current of higher frequency than the pulsed DC current.  
	Nilsson discloses (fig. 1 and 2) a half-bridge inverter (42/44) that is configured to switch the pulsed and damped DC current to create a rectangular AC current of higher frequency than the pulsed and damped DC current (col. 5, lines 1-13).  
.

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai in view of Mous in view of Nilsson further in view of Enge (4393441).
	Regarding Claim 11,  Nagai does not disclose the high frequency-transformer comprises a centered tap at a secondary winding.  
	Enge discloses a high frequency-transformer (17) comprises a centered tap at a secondary winding (secondary of 17).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a center tap connected multiplier as disclosed in Enge to allow for a designed point for defining the DC potential of the transformer secondary allowing for optimally sized components.
	Regarding Claim 12, Nagai does not disclose between a first pole of the secondary winding and the centered tap and between a second pole of the secondary winding and the centered tap the pulsed DC current is multiplied by a capacitive voltage multiplier.  
	Enge discloses (fig. 2) between a first pole of the secondary winding and the centered tap and between a second pole of the secondary winding and the centered tap the pulsed DC current is multiplied by a capacitive voltage multiplier (20).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a center tap connected multiplier as disclosed in Enge to allow for a designed point for defining the DC potential of the transformer secondary allowing for optimally sized components.

	Enge discloses (fig. 2) the voltage multiplier is configured for multiplying the input voltage by a factor of six (Stage N equated to a hexuplicator).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai to include a hexuplicator as disclosed in Enge to size for a desired output.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komatsu; Akeyuki et al., US 20070132406, discloses a Cold-cathode tube lighting device for use in a plurality of cold-cathode tubes lit by two low-impedance power sources.
Ushijima; Masakazu, US 5959412, discloses an inverter circuit for discharge tube having impedance matching circuit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838